Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Travis J. Marrón appeals the district court’s order denying relief on this action arising under 42 U.S.C. § 1983 (2012) and the Religious Land Use and Institutionalized Persons Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marron v. Miller, No. 7:13-cv-00338-GEC-RSB, 2014 WL 2879745 (W.D.Va. June 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would, not aid the decisional process.

AFFIRMED.